Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to communication filed 10/12/2020.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 8964032 in view of Bauer et al (US 7111968 B2) and Nishina (US 2010/0288573)).  Claims 1-8 of the patent discloses claim 1 of the instant application substantially (claim 7, “permit the tail lamp assembly to operate in the second mode”, wherein the second mode is with greater brightness level according to the patent, claims 1-8, which reads on the first illumination period with greater brightness level of claim 1), except for a repeating cycle and at least 30 times per second.  Bauer in view of Nishina teaches the missing limitations (see citation in the art rejection below) .  At the time of the invention, it would have been obvious to combine the patent with . 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1-7 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bauer et al (US 7111968 B2).
As to claim 8, Baurer discloses an imaging system for capturing images rearward of a vehicle, the imaging system comprising:
a tail lamp assembly configured for mounting at a rear portion of a vehicle equipped with the imaging system, wherein the tail lamp assembly includes a plurality of light emitting diodes that, when activated, emits light and wherein, with the tail lamp assembly mounted at the equipped vehicle and with at least one of the plurality of light emitting diodes activated, the tail lamp assembly emits light that illuminates a field of illumination rearward of the equipped vehicle (claim 12, “A vehicle light module for mounting to the rear of a vehicle, …comprising: at least one first light source...is emitted from the light module…and a camera for capturing images for display of the images to a vehicle operator...said camera captures images at periodic intervals and said first light source is periodically activated to emit light during those intervals when said camera is not capturing images, and wherein said second light source is activated at periodic intervals coinciding with those intervals at which said camera is capturing an image"; see col. 1, lines 56-65, “The LEDs are selectively activated in response to rearward direction from the vehicle”); 
a light source control that operates at least one light emitting diode of the tail lamp assembly in a repeating cycle that includes (i) a first illumination period wherein light emitted by the tail lamp assembly has a first brightness level, and (ii) a second illumination period wherein light emitted by the tail lamp assembly has a second brightness level that is lower than the first brightness level (see citation in rejection to limitation 1 above, wherein the periodic activation indicates that the light emitted when not activated is lower than light emitted when activated);
a camera disposed at the vehicle, wherein the camera captures image data representative of a region that is at least in part within the field of illumination illuminated by the tail lamp assembly with the tail lamp assembly mounted at the rear portion of the equipped vehicle and with at least one of the plurality of light emitting diodes activated (see citation in rejection to limitation 1);
a camera control that controls the camera, wherein, with the tail lamp assembly mounted at the equipped vehicle and with at least one of the plurality of light emitting diodes activated, the camera control controls the camera to capture image data during at least part of the first illumination period, and wherein the camera control controls the camera to not capture image data during at least part of the second illumination period (see citation in rejection to limitation 1, the period of capturing images corresponds to the period of no emitting light, and the period of not capturing images corresponds to the period of emitting light);
wherein the camera control receives timing signals from the light source control indicative of when to operate the camera to capture image data and when to operate the camera to not capture image data (see citation in rejection to claim 1, limitation 1, the activation signals are equivalent to timing signals);

As to claim 9. The imaging system of claim 8, wherein the light source control deactivates the plurality of light emitting diodes of the tail lamp assembly during the second illumination period (see citation in rejection to claim 8, limitation 1, no emitting during capturing period).
As to claim 10, Baurer discloses the imaging system of claim 9, wherein the camera control operates the camera to not capture image data during the second illumination period (see citation in rejection to claim 8, limitation 1, emitting during non-capturing period).
As to claim 12, Baurer discloses the imaging system of claim 8, comprising a display device disposed in the equipped vehicle, wherein the display device displays video images derived from captured image data captured by the camera at least during the first illumination period (see citation in rejection to claim 8, limitation 1).
As to claim 13, Baurer discloses the imaging system of claim 12, wherein the image processor outputs processed image data that comprises image data captured during only the first illumination period, and wherein the display device displays images derived from the processed image data output by the image processor (see citation in rejection to claim 8, limitation 1).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

7.	Claims s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al (US 7111968 B2), in view of Nishina (US 2010/0288573).  
As to claim 1, Bauer discloses an imaging system for capturing images rearward of a vehicle, the imaging system comprising:
a tail lamp assembly configured for mounting at a rear portion of a vehicle equipped with the imaging system, wherein the tail lamp assembly includes a plurality of light emitting diodes that, when activated, emits light and wherein, with the tail lamp assembly mounted at the equipped vehicle and with the at least one light source activated, the tail lamp assembly emits light that illuminates a field of illumination rearward of the equipped vehicle (claim 12, “A vehicle light module for mounting to the rear of a vehicle, …comprising: at least one first light source...is emitted from the light module…and a camera for capturing images for display of the images to a vehicle operator...said camera captures images at periodic intervals and said first light source is periodically activated to emit light during those intervals when said camera is not capturing images, and wherein said second light source is activated at periodic intervals coinciding with those intervals at which said camera is capturing an image"; see col. 1, lines 56-65, “The LEDs are selectively activated in response to an activation signal such that substantially white light is emitted from the lens in a rearward direction from the vehicle”);
a light source control operable to operate at least one light emitting diode of the tail lamp assembly in a repeating cycle that includes (i) a first illumination period wherein light emitted by the tail lamp assembly has a first brightness level, and (ii) a second illumination period wherein light emitted by the tail lamp assembly has a second brightness level that is lower than the first brightness level (see citation in rejection to limitation 1 above, wherein the periodic activation indicates that the light emitted when not activated is lower than light emitted when activated);

a camera control that controls the camera, wherein, with the tail lamp assembly mounted at the equipped vehicle and with at least one of the plurality of light emitting diodes activated, the camera control operates the camera to capture image data during at least part of the first illumination period, and wherein the camera control operates the camera to not capture image data during at least part of the second illumination period (see citation in rejection to limitation 1, the period of capturing images corresponds to the period of no emitting light, and the period of not capturing images corresponds to the period of emitting light); 
a display device disposed in the equipped vehicle, wherein the display device displays video images derived from image data captured by the camera (see citation in rejection to limitation 1); and 
wherein, with the tail lamp assembly mounted at the equipped vehicle and with at least one of the plurality of light emitting diodes activated, the display device displays images derived from image data captured by the camera during the first illumination period and does not display images derived from image data captured by the camera during the second illumination period (see citation in rejection to limitation 1).
But does not expressly disclose wherein the repeating cycle repeats at least about 30 times per second.
Nishina disclose a concept of a repeating cycle that repeats at least about 30 times per second ([0042]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bauer with Nishina.  The suggestion/motivation of the combination would have been to radiate 
As to claim 2, see similar rejection to claim 9.
As to claim 3, see similar rejection to claim 10.
As to claim 4, see citation in rejection to claim 1, wherein the image processor is implied.
As to claim 5, see citation in rejection to claim 1.
As to claim 7, see similar rejection to claim 8, the third last limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449